                                  UNITED STATES BANKRUPTCY COURT
                               _____NORTHERN DISTRICT OF OHIO_______

IN RE:      RICHARD M. OSBORNE                                             }           CASE NUMBER: 17-17361
                                                                           }
                                                                           }
                                                                           }           JUDGE HARRIS
                                                                           }
            DEBTOR.                                                        }           CHAPTER 11




                             DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                                                FOR THE PERIOD
                          FROM          11/1/18           TO   11/30/18



   Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines established
by the United States Trustee and FRBP 2015.



  Dated:                                                                                            /s/Frederic P. Schwieg, Esq.
                                                                                                    Attorney for Debtor




            Debtor's Address                                                                        Attorney's Address
            and Phone Number:                                                                       and Phone Number:
            7265 Markell Rd.                                                                        2705 Gibson Dr.
            Waite Hill, OH 44094                                                                    Rocky River, OH 44116-3008
            ___________________________                                                             ___________________________
                                                                                                    Bar No. ___ 0030418
            Tel. ______ 440-269-0368                                                                Tel. ______ 440-499-4506



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
http://www.justice.gov/ust/r20/index.htm
1)           Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report
2)           Initial Filing Requirements
3)           Frequently Asked Questions (FAQs)




       17-17361-aih               Doc 313            FILED 12/19/18                  ENTERED 12/19/18 13:33:16                               Page 1 of 55
                        SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

Case Name: RICHARD M. OSBORNE
Case Number: 17-17361

Note: The information requested below is a summary of the information reported the various Schedules and Attachments contained within this report.

                                                                                                    Month                     Cumulative
                                                                                                    Nov-18                       Total


CASH- Beginning of Month (Household)                                                                $817,109.45                   $1,898,260.16

CASH- Beginning of Month (Business)                                                                 $648,153.99                   $4,756,588.62




 Total Household Receipts                                                                             $20,375.98                  $1,032,724.73


 Total Business Receipts                                                                              $18,900.47                    $853,000.52


    Total Receipts                                                                                   $39,276.45                   $1,885,725.25




 Total Household Disbursements                                                                        $33,032.27                    $228,910.08


 Total Business Disbursements                                                                         $25,260.41                    $220,138.69


    Total Disbursements                                                                              $58,292.68                     $449,048.70




NET CASH FLOW (Total Receipts minus Total Disbursements)                                            ($19,016.23)                  $1,446,138.91




CASH- End of Month (Individual)                                                                     $804,453.16                   $2,702,074.88


CASH- End of Month (Business)                                                                       $641,794.05                   $5,398,382.67



           CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above)                                                                     $58,292.68                     $449,048.70

   Less: Any Amounts Transferred or Paid from the Business Account to the
Household Account (i.e., Salary Paid to Debtor or Owner's Draw)                                              $0.00                          $0.00


DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION                                                       $58,292.68                     $449,048.70

 I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of
                                                         my knowledge and belief

        18
  This ___________          December
                   day of _________________________     18
                                                    20_____.                               /s/ Richard M. Osborne, Sr.
                                                                                          _____________________________________
                                                                                          Debtor's Signature




                                                                      Monthly Operating Report - Indivdual




        17-17361-aih                 Doc 313             FILED 12/19/18                     ENTERED 12/19/18 13:33:16                                Page 2 of 55
                                    SCHEDULE OF HOUSEHOLD
                             CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                     Month           Cumulative
                                                                                 November 20108        Total
CASH - Beginning of Month                                                            $817,109.45

CASH RECEIPTS
 Salary or Cash from Business
 Wages from Other Sources (attach list to this report)
 Interest or Dividend Income                                                               $312.98      $1,530.53
 Alimony or Child Support
 Social Security/Pension/Retirement                                                     $2,563.00     $307,088.00
 Sale of Household Assets (attach list to this report)
 Loans/Borrowing from Outside Sources (attach list to this report)
 Other (specify) (attach list to this report) Insurance prodeeds                                      $718,111.20
  Receipts from the estate of JTO                                                      $17,500.00     $282,375.00
TOTAL RECEIPTS                                                                         $20,375.98    $1,032,724.73

CASH DISBURSEMENTS
 Alimony or Child Support Payments
 Charitable Contributions
 Gifts                                                                                                   $105.00
 Household Expenses/Food/Clothing                                                       $1,416.09      $24,220.93
 Household Repairs & Maintenance                                                       $11,229.02      $31,725.59
 Insurance                                                                               $324.11       $18,035.50
 IRA Contribution
 Lease/Rent Payments                                                                    $2,870.00       $2,870.00
 Medical/Dental Payments                                                                                $7,632.76
 Mortgage Payment(s)                                                                                    $1,100.00
 Other Secured Payments                                                                    $575.00     $11,720.00
 Taxes - Personal Property
 Taxes - Real Estate
 Taxes Other (attach schedule)
 Travel & Entertainment                                                                $11,747.75      $29,252.17
 Tuition/Education
 Utilities (Electric, Gas, Water, Cable, Sanitation)                                    $2,144.06      $29,863.91
 Vehicle Expenses                                                                        $545.84       $11,729.84
 Vehicle Secured Payment(s)
 U. S. Trustee Quarterly Fees                                                                           $2,325.00
 Professional Fees (Legal, Accounting)                                                                 $47,549.07
 Other (attach schedule)                                                                                $1,827.15
  Subscriptions                                                                          $335.99        $1,218.05
  Miscellaneous                                                                         $1,844.41       $6,911.47
  Traffic ticket                                                                                         $225.57
Total Household Disbursements                                                          $33,032.27     $228,910.01

CASH - End of Month (Must equal reconciled bank statement-
Attachment No. 2)                                                                    $804,453.16



                                                         Monthly Operating Report - Individual



         17-17361-aih           Doc 313          FILED 12/19/18                ENTERED 12/19/18 13:33:16             Page 3 of 55
                                   SCHEDULE OF BUSINESS
                           CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                  Month             Cumulative
                                                                              November, 2018          Total
CASH - Beginning of Month                                                          $648,153.99

BUSINESS CASH RECEIPTS
 Cash Sales
 Account Receivable Collection
 Loans/Borrowing from Outside Sources (attach list to this report)
 Rental Income                                                                      $18,844.50      $157,945.44
 Sale of Business Assets (attach list to this report)                                               $675,932.75
 Other (specify) (attach list to this report) interest Income                             $55.97      $5,081.63
                                                                                                     $14,040.70
Total Business Receipts                                                             $18,900.47      $853,000.52

BUSINESS CASH DISBURSEMENTS
 Net Payroll (Excluding Self)                                                           $6,940.13    $83,529.15
 Salary Paid to Debtor or Owner's Draw (e.g., transfer to
Household Account)
 Taxes - Payroll                                                                                         $278.00
 Taxes - Sales
 Taxes Other (attach schedule)                                                                         $1,084.62
 Contract Labor (Subcontractors)                                                                       $1,800.00
 Inventory Purchases
 Secured/Lease Payments (Business)                                                      $6,638.86    $64,000.84
 Utilities (Business)                                                                     $188.10     $8,358.55
 Insurance                                                                              $7,986.15    $13,185.78
 Vehicle Expenses                                                                                     $2,377.26
 Travel & Entertainment                                                                                 $530.14
 Repairs and Maintenance                                                                $3,275.00    $18,423.66
 Supplies                                                                                 $232.17       $875.03
 Charitable Contributions/Gifts
 Purchase of Fixed Assets
 Advertising
 Bank Charges                                                                                           $226.11
 Other (attach schedule)                                                                             $19,347.68
                                                                                                      $6,121.87
Total Business Disbursements                                                        $25,260.41      $220,138.69

CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2)                                                                  $641,794.05


                                                Monthly Operating Report - Individual



     17-17361-aih           Doc 313        FILED 12/19/18             ENTERED 12/19/18 13:33:16             Page 4 of 55
MONTHLY OPERATING REPORT -                                                                                                                   ATTACHMENT NO. 1
INDIVDUAL




                                                              QUESTIONNAIRE
                                                                                                                                 YES*         NO
1.      Have any assets been sold or transferred outside the normal course of business during this
        reporting period?                                                                                                                 xxxxx
2.      Have any funds been disbursed from any account other than a debtor in possession
        account?                                                                                                                          xxxxx
3.      Are any post-petition receivables (accounts, notes, or loans) due from any relatives,
        insiders, or related party?                                                                                                       xxxxx
4.      Have any payments been made on pre-petition liabilities this reporting period?
                                                                                                                                          xxxxx
5.      Have any post-petition loans been received by the debtor from any party?
                                                                                                                                          xxxxx
6.      Are any post-petition payroll taxes past due?
                                                                                                                                          XXXX
7.      Are any post-petition state or federal income taxes past due?
                                                                                                                                          xxxxxx
8.      Are any post-petition state or local sales taxes past due?
                                                                                                                                          xxxxxxx
9.      Are any post-petition real estate taxes past due?
                                                                                                                              xxxxxx
10.     Are any amounts owed to post-petition creditors/vendors delinquent?
                                                                                                                                          xxxxxxx
11.     Are any wage payments past due?
                                                                                                                                          XXXX
                *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                      INSURANCE INFORMATION
                                                                                                                                 YES          NO*
1.      Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
        compensation, and other necessary insurance coverages in effect?                                                      XXXXX
2.      Are all premium payments current?
                                                                                                                          XXXXX
                 *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                       CONFIRMATION OF INSURANCE
                                                                                                                                  Payment Amount        Delinquency
                        TYPE of POLICY          and           CARRIER                                   Period of Coverage         and Frequency          Amount
        Rental Property Policy, AmGuard Insurance Co., covers all rentals                            one year, endingNov.19   annual           $7,435        0




x       Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.


                           DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: ____________________




          17-17361-aih                  Doc 313              FILED 12/19/18                      ENTERED 12/19/18 13:33:16                          Page 5 of 55
                                                           Richard M Osborne DIP
                                                            Cash Receipts Register
                                                            Huntington - Household
                                                              For November 2018


Date       Reference    Type         Payee/Paid By        Memo                            Receipt Amt
11/1/18    4083         Receipt      Estate JTO           11/1/18       Estate of JTO        5,000.00
11/2/18    3008         Receipt      woodside             11/2/18       Estate of JTO       12,500.00
11/23/18   Bank         Receipt      Huntington Bank      Interest      Interest               310.56
11/28/18   1008         Receipt      SSA                  11/28/18      Social Security      2,563.00
11/30/18   11/30/18     Gen. Jrnl.                                      Interest                  2.42

                        Total                                                               20,375.98




12/18/2018 at 7:10 AM                                                                                                   Page: 1

                        17-17361-aih       Doc 313     FILED 12/19/18   ENTERED 12/19/18 13:33:16        Page 6 of 55
                                                              Richard M Osborne DIP
                                                             Cash Disbursements Register
                                                               Huntington - Household
                                                                 For November 2018


Date       Reference    Type         Payee/Paid By           Memo                              Payment Amt
11/1/18    1877         Payment      Ray's Mowing            Maintenance                           3,200.00
11/1/18    Adjustment   Additional   Payment                 Miscellaneous                           310.00
11/1/18    pos11118-1   Payment      wholefoods              Household                                69.47
11/1/18    pos11118-2   Payment      Discount Drug           Household                                10.25
11/1/18    pos11118-3   Payment      PM international        Miscellaneous                           150.00
11/1/18    pos11118-4   Payment      michael angelo's        Household                               198.72
11/1/18    pos11118-5   Payment      international Fee       Miscellaneous                             4.50
11/2/18    1856         Payment      Hathy                   Interest                                575.00
11/2/18    pos11218-7   Payment      Marathon                Vehicle                                  66.80
11/5/18    11518-1      Payment      Breakers                travel, entertainment & lodging         835.00
11/5/18    11518-2      Payment      Amazon                  Household                                44.99
11/5/18    11518-3      Payment      hard rock               travel, entertainment & lodging         137.50
11/5/18    1878         Payment      aarp                    324715134-1 insurance                   210.21
11/5/18    1879         Payment      AT&T                    Utlities                                 18.80
11/5/18    1880         Payment      big Oats                Vehicle                                  47.43
11/5/18    1881         Payment      Directv                 Utlities                                387.78
11/5/18    1884         Payment      The News-Herald         Subscription                            238.00
11/5/18    pos11218-1   Payment      travel fees             travel, entertainment & lodging          31.00
11/5/18    pos11218-2   Payment      jet blue airways        travel, entertainment & lodging         499.96
11/5/18    pos11218-3   Payment      travel fees             travel, entertainment & lodging          31.00
11/5/18    pos11218-4   Payment      jet blue airways        travel, entertainment & lodging         499.96
11/5/18    pos11218-5   Payment      jet blue airways        travel, entertainment & lodging          91.00
11/5/18    pos11218-6   Payment      johnnys bar             travel, entertainment & lodging         206.00
11/6/18    pos11618-1   Payment      sahli & sahli inc       Household                                38.48
11/7/18    1890         Payment      osborne Lance           Miscellaneous                           270.00
11/7/18    pos11718-2   Payment      Kwik Fill               Vehicle                                  75.00
11/7/18    pos11718-3   Payment      Iherb.com               Miscellaneous                            57.90
11/7/18    pos11718-4   Payment      pet tastic groom        Miscellaneous                            37.00
11/8/18    pos11818-6   Payment      joes stone crab         travel, entertainment & lodging         296.21
11/9/18    pos11818     Payment      Cummins                 304084 generator repair               4,829.02
11/9/18    pos11818-7   Payment      jet blue airways        travel, entertainment & lodging           5.00
11/13/18   111318-1     Payment      Breakers                travel, entertainment & lodging       5,618.00
11/13/18   111318-2     Payment      Breakers                travel, entertainment & lodging          82.26
11/13/18   111318-3     Payment      sheraton cleveland a    travel, entertainment & lodging         302.43
11/13/18   111318-6     Payment      Amazon                  Household                                13.90
11/13/18   111318-7     Payment      Apple store             Miscellaneous                           490.01
11/13/18   111318-8     Payment      Marathon                Vehicle                                  50.00
11/13/18   pos11818-3   Payment      jet blue airways        travel, entertainment & lodging          30.00


12/18/2018 at 7:09 AM                                                                                                        Page: 1

                           17-17361-aih       Doc 313       FILED 12/19/18        ENTERED 12/19/18 13:33:16   Page 7 of 55
                                                            Richard M Osborne DIP
                                                           Cash Disbursements Register
                                                             Huntington - Household
                                                               For November 2018


Date       Reference     Type         Payee/Paid By        Memo                              Payment Amt
11/13/18   pos11818-4    Payment      jet blue airways     travel, entertainment & lodging          30.00
11/14/18   111418-2      Payment      jet blue airways     travel, entertainment & lodging          60.00
11/14/18   1859          Payment      Canine Lifeline      Miscellaneous                           500.00
11/14/18   pos11818-5    Payment      hertz car rental     travel, entertainment & lodging         684.67
11/15/18   111518-1      Payment      royal caribbean      travel, entertainment & lodging       1,256.22
11/15/18   111518-2      Payment      jet blue airways     travel, entertainment & lodging           8.00
11/19/18   11/19/18      Gen. Jrnl.                        bank fees                                25.00
11/19/18   1826          Payment      John Ezzo            deposit on place to move to           2,870.00
11/19/18   pos111618-1   Payment      Walmart              Household                               180.51
11/19/18   pos111618-2   Payment      sweet berry fresh    Household                               106.99
11/19/18   pos111618-3   Payment      Giant Eagle          Household                                45.72
11/19/18   pos111618-4   Payment      Discount Drug        Household                                19.00
11/19/18   pos111618-5   Payment      netflix              Household                                14.97
11/20/18   1891          Payment      Aqua                 Household                                87.03
11/20/18   1892          Payment      big Oats             Vehicle                                 124.48
11/20/18   1893          Payment      city of pain         Utlities                                 43.92
11/20/18   1894          Payment      Deep Springs         travel, entertainment & lodging         839.96
11/20/18   1895          Payment      Hughesnet            Utlities                                 77.70
11/20/18   1896          Payment      Illuminating         Utlities                                670.31
11/20/18   1898          Payment      Illuminating         Utlities                                 93.54
11/20/18   1899          Payment      Knox Energy          Utlities                                 73.85
11/20/18   1902          Payment      sievers              Utlities                                 67.41
11/21/18   pos112118-1   Payment      World of wines       Household                               137.00
11/21/18   pos112118-2   Payment      Shell                Vehicle                                  52.00
11/23/18   pos112318     Payment      wall street          Subscription                             37.99
11/23/18   pos112318-2   Payment      wilson leathers      Household                               128.69
11/26/18   pos112618-1   Payment      olive garden         travel, entertainment & lodging          57.82
11/26/18   pos112618-2   Payment      hertz car rental     travel, entertainment & lodging           8.76
11/26/18   pos112618-3   Payment      Discount Drug        Household                               129.33
11/26/18   pos112618-3   Payment      MCDonalds            Household                                22.86
11/26/18   pos112618-4   Payment      bushnell             Household                                48.30
11/26/18   pos112618-5   Payment      sahli & sahli inc    Household                                 6.90
11/26/18   pos112618-6   Payment      Walmart              Household                               230.90
11/27/18   1906          Payment      ACN                  Utlities                                 72.87
11/27/18   1908          Payment      AT&T                 Utlities                                188.65
11/27/18   1909          Payment      big Oats             Vehicle                                  83.92
11/27/18   1910          Payment      dominion             Utlities                                250.19
11/27/18   1911          Payment      Illuminating         Utlities                                100.95


12/18/2018 at 7:09 AM                                                                                                      Page: 2

                            17-17361-aih        Doc 313   FILED 12/19/18        ENTERED 12/19/18 13:33:16   Page 8 of 55
                                                           Richard M Osborne DIP
                                                          Cash Disbursements Register
                                                            Huntington - Household
                                                              For November 2018


Date       Reference     Type      Payee/Paid By          Memo                          Payment Amt
11/27/18   1912          Payment   Knox Energy            Utlities                             11.06
11/27/18   1913          Payment   NRA                    Subscription                         60.00
11/27/18   pos112718-1   Payment   king building          Household                            23.10
11/27/18   pos112718-2   Payment   MCDonalds              Household                            12.69
11/28/18   pos112818-1   Payment   asian chao             Household                            14.58
11/28/18   pos112818-2   Payment   Giant Eagle            Household                            55.74
11/30/18   1861          Payment   Ray's Mowing           Maintenance                       3,200.00
11/30/18   1862          Payment   westfield Insurance    insurance                           113.90
11/30/18   POS113018-1   Payment   Sunoco                 Vehicle                              35.76
11/30/18   POS113018-2   Payment   Sunoco                 Vehicle                              10.45

                         Total                                                             33,032.27




12/18/2018 at 7:09 AM                                                                                                 Page: 3

                           17-17361-aih      Doc 313     FILED 12/19/18   ENTERED 12/19/18 13:33:16    Page 9 of 55
                                                            Richard M Osborne DIP
                                                             Cash Receipts Register
                                                             Huntington - Business
                                                              For November 2018


Date       Reference    Type      Payee/Paid By            Memo                          Receipt Amt
11/1/18    1097         Receipt   Spetz 15499 Kinsman      11/1/18          Rent              600.00
11/1/18    1308         Receipt   groves730columbia        11/1/18          Rent              600.00
11/1/18    4403         Receipt   Balog 7792 Ravenna       11/1/18          Rent              500.00
11/2/18    11218        Receipt   streetsb                 11/2/18          Rent              600.00
11/2/18    154352       Receipt   TOAD                     11/2/18          Rent            1,600.00
11/5/18    11-0518      Receipt   Rental                   11/05/18         Rent            1,000.00
11/5/18    1296         Receipt   Lakrii 7319 Reynolds     11/5/18          Rent            1,000.00
11/5/18    2227         Receipt   Brown 11579 Girdled      11/5/18          Rent            1,100.00
11/5/18    2624         Receipt   zukowski 5660vrooman     11/5/18          Rent            1,100.00
11/6/18    1167         Receipt   the learning tree        11/6/18          Rent            1,272.00
11/7/18    223          Receipt   wilson 7741 Auburn       11/7/18          Rent              600.00
11/9/18    11918        Receipt   Salupo 7482center#       11/9/18          Rent              800.00
11/9/18    861          Receipt   fratus 1180w.jackson     11/9/18          Rent              800.00
11/13/18   120          Receipt   jusko 11575 Girdled      11/13/18         Rent            1,050.00
11/13/18   2571         Receipt   boone 6980Ravenna        11/13/18         Rent              600.00
11/13/18   8849         Receipt   hopton 7472 presley      11/13/18         Rent            1,000.00
11/19/18   2625         Receipt   zukowski 5660vrooman     11/19/18         Rent            1,100.00
11/26/18   4000066328   Receipt   Airgas                   11/26/18         Rent            1,322.50
11/23/18   Bank         Receipt   Huntington               Interest         Interest           55.97
11/30/18   1002         Receipt   joyce 7474 presley       11/30/18         Rent            1,000.00
11/30/18   1101         Receipt   Spetz 15499 Kinsman      11/30/18         Rent              600.00
11/30/18   1318         Receipt   groves730columbia        11/30/18         Rent              600.00

                        Total                                                              18,900.47




12/18/2018 at 7:09 AM                                                                                                  Page: 1

                          17-17361-aih    Doc 313        FILED 12/19/18   ENTERED 12/19/18 13:33:16    Page 10 of 55
                                                             Richard M Osborne DIP
                                                           Cash Disbursements Register
                                                              Huntington - business
                                                               For November 2018


Date       Reference      Type         Payee/Paid By        Memo                           Payment Amt
11/2/18    1857           Payment      Bank Of America      229325102 Loan Payment             1,289.78
11/5/18    1882           Payment      RVK                  Replace furnace                    3,275.00
11/5/18    ACH110518 Payment           Ohio Payroll         Payroll fee                          156.22
11/7/18    1885           Payment      Erie Bank            loan Payment                       1,100.00
11/7/18    1886           Payment      Erie Bank            loan Payment                         800.00
11/7/18    1887           Payment      Erie Bank            loan Payment                       1,854.98
11/7/18    1888           Payment      Erie Bank            loan Payment                         494.10
11/7/18    1889           Payment      Erie Bank            loan Payment                       1,100.00
11/9/18    Payroll 11-9-18Gen. Jrnl.                        Payroll                            3,456.34
11/14/18   1858           Payment      The Morrow Group     Insurance                          7,435.00
11/20/18   1897           Payment      Illuminating         Utilities                             88.93
11/20/18   1900           Payment      Phillips S           misc.                                 75.95
11/20/18   1901           Payment      sievers              Utilities                             36.38
11/23/18   Payroll 11-23-1Gen. Jrnl.                        Payroll                            3,483.79
11/26/18   1860           Payment      united health        Insurance                            551.15
11/27/18   1907           Payment      Aqua                 Utilities                             62.79

                          Total                                                               25,260.41




12/18/2018 at 7:09 AM                                                                                                     Page: 1

                            17-17361-aih        Doc 313   FILED 12/19/18     ENTERED 12/19/18 13:33:16    Page 11 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 12 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 13 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 14 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 15 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 16 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 17 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 18 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 19 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 20 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 21 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 22 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 23 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 24 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 25 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 26 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 27 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 28 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 29 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 30 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 31 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 32 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 33 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 34 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 35 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 36 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 37 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 38 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 39 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 40 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 41 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 42 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 43 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 44 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 45 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 46 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 47 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 48 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 49 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 50 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 51 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 52 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 53 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 54 of 55
17-17361-aih   Doc 313   FILED 12/19/18   ENTERED 12/19/18 13:33:16   Page 55 of 55
